76121: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-41933: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76121


Short Caption:REIF VS. ARIES CONSULTANTS, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A770951Classification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/20/2018 / Tanksley, ThomasSP Status:Completed


Oral Argument:09/10/2019 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:09/10/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCindy ReifGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Jennifer Liakos
							(Napoli Shkolnik, PLLC/Los Angeles)
						Randolph L. Westbrook, III
							(Glen Lerner Injury Attorneys)
						


AppellantMarcus A. ReifGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Jennifer Liakos
							(Napoli Shkolnik, PLLC/Los Angeles)
						Randolph L. Westbrook, III
							(Glen Lerner Injury Attorneys)
						


RespondentAries Consultants, Inc.Craig J. Mariam
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Robert E. Schumacher
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Brian K. Walters
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/19/2018Filing FeeFiling Fee due for Appeal.


06/19/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-23290




06/19/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-23292




06/19/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-23294




06/19/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms.


06/19/2018Filing FeeE-Payment $250.00 from Glen J. Lerner


06/19/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-23378




06/20/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley.18-23541




07/09/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-25868




07/09/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).18-25870




07/10/2018Notice/IncomingFiled Appellant's Certificate of Mailing (Docketing Statement).18-26205




07/11/2018Order/ProceduralFiled Order.  Appellant's Case Appeal Statement due:  10 days.18-26289




07/12/2018Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement.18-26697




07/16/2018Settlement Program ReportFiled ECAR/Other. Settlement Judge requires 2-3 more weeks to get input from appellants' counsel.18-27058




08/06/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-30030




08/07/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.18-30161




08/22/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/10/18. To Court Reporter: Norma Ramirez.18-32651




09/25/2018TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts: 5/10/18.18-37558




11/06/2018BriefFiled Appellant's Opening Brief. (SC)18-902940




11/06/2018AppendixFiled Appellant's Appendix Volume 1. (SC)18-902947




12/06/2018BriefFiled Respondent's Answering Brief. (SC)18-907384




12/06/2018AppendixFiled Respondent's Appendix Volume 1. (SC)18-907385




12/06/2018AppendixFiled Respondent's Appendix Volume 2. (SC)18-907386




01/04/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Reply Brief due: 5 days.19-00655




01/07/2019BriefFiled Appellant's Reply Brief. (SC)19-00744




01/07/2019Case Status UpdateBriefing Completed/To Screening. (SC)


07/15/2019Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This court will be scheduled for oral argument on September 10, 2019, at 11:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes. (SC).19-29875




07/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled Tuesday, September 10, 2019  at 11:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes. (SC)19-31684




08/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-35741




09/10/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS (SC)


10/10/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Silver. Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 51. SNP19-JH/LS/AS (SC)19-41933




10/28/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (REJECTED PER NOTICE ISSUED 10/28/19) (SC)


10/28/2019Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petition for Rehearing. (SC)19-44346




10/28/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)19-44359




10/28/2019Filing FeeFiling fee paid. E-Payment $150.00 from Robert E. Schumacher. (SC)


10/31/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-44838




11/25/2019RemittiturIssued Remittitur. (SC)19-48030




11/25/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on December 2, 2019. (SC)19-48030





Combined Case View